DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 2/3/2021.
Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
With regard to the arguments on page 7-8 directed towards the Olsson et al. (Olsson) (US 2012/0242341),
As to Claim 1,
Applicant argues that Olsson does not disclose a processor that determines a relative position of the magnetic field sources and the locator.  The Examiner respectfully disagrees.  Claim 1 does not require that the processor actually determine the position of  the sources and locator as applicant recites a processing element programmed with instructions “to determine” relative position of one or more magnetic field sources and a locator.  As such, applicant is reciting functional language and that while applicant’s processor must be capable of performing the claimed determination, it does not actually perform the determination.  Olsson discloses a processor that receives signals from magnetic field sensors (EM sensors), processes the signals in a location processor (2718) of the locator, and determines the target locations based on the signals.  Paragraph [0014] explains that a dipole transmitter is used as a beacon for location mapping, and paragraph [0239] explains that the two dipole coils enable the locator 102 to fix the “relative position of the laser rangefinder.”  As such, what Olsson is describing is a processor in the locator that receives magnetic fields from at least one dipole coil/transmitter such as one 
Applicant then argues that Olsson does not disclose and AC signal generator.  While the exact phrase “AC signal generator” may not be used by Olsson, an AC signal generator is a device that generates a signal with an alternating current.  Paragraphs [0212] and [0239] explain that magnetic dipoles are used, and that the low frequency (1Hz to 10KHz) dipoles are used.  There are only two fundamental types of signals, DC (direct current) and AC (alternating current). When a signal has a non-zero frequency, it is reasonably an AC signal alternating at the AC frequency.  Any signal that has a frequency is reasonably an AC signal because the signal is alternating at the frequency. As explained in the provided document entitled “What is frequency?” by Fluke, “Alternating current (ac) frequency is the number of cycles per second in an ac sine wave. Frequency is the rate at which current changes direction per second. It is measured in hertz (Hz), an international unit of measure where 1 hertz is equal to 1 cycle per second … At its most basic, frequency is how often something repeats. In the case of electrical current, frequency is the number of times a sine wave repeats, or completes, a positive-to-negative cycle. The more cycles that occur per second, the higher the frequency.”  Olsson discloses the use of an AC signal generator because there must be a device that provides the AC signal to the dipole coils at the 1Hz to 10KHz frequency, and because the entire range is a non-zero frequency, the AC signal generator must be providing an AC signal at one of the above frequencies.  As such, the 
As to Claim 20,
Applicant argues that Olsson does not disclose a reference axis of the magnetic field dipole sonde is axially oriented with an aiming direction of the rangefinder. The Examiner respectfully notes that applicant recites that a reference axis exists, but applicant does not determine the axis or recite in any way that applicant has caused the axis to be created.  Instead, applicant recites that an axis exists that is axially oriented with respect to an aiming direction of the rangefinder.  As such, any axis can be said to exist that meets this claim requirement.  That stated, Olsson expressly states that a third dipole coil 1830 is coaxially with the laser beam itself, and therefore must be axially oriented with the aiming direction of the rangefinder as it is the laser beam that is aimed at an object.  The actual axis of the third dipole coil can be considered a reference axis for the other two coils.  As such, the Examiner respectfully disagrees.
As to Claim 30,
Applicant argues that Olsson does not disclose the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field dipole sonde. Applicant argues that the cited paragraphs do not disclose a lookup table and that one of ordinary skill in the art would understand a lookup table to be distinct from a database, although the two may be used together, and that, any databases can correlate and associate data, this is well known in the art, but this basic correlation/association of data does not require a lookup table.  First, the Examiner respectfully notes that applicant is arguing what a person of ordinary skill in the art would know without evidence. MPEP 2145(I) explains that “The arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 
As to the double patenting rejection arguments on page 9, the Examiner respectfully notes that this rejection is repeated for the reasons stated below.
As to any remaining arguments, the Examiner directs applicants attention to the above response and rejections found below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 13, 15, 17, and 20-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson et al. (Olsson) (US 2012/0242341).

Olsson discloses a distance measuring system, comprising: a utility locator device (102) including one or more magnetic field antennas (106), (110), (112) (Paragraph [0103]), (Figure 25B), a processing element (processing elements of 102) programmed with instructions for processing received magnetic field signals to determine relative position of one or more magnetic field signal sources and the locator and provide the determined relative position as locator output data and/or store the determined relative position in a non-transitory memory of the locator (Paragraphs [0239], [0256]), (Figure 27); a positioning element for determining a location of the utility locator in three dimensional space and providing output data defining the determined location (Paragraphs [0099], [0241] / note GPS) and/or the GPS receivers of Paragraph [0027]); a tracked distance measuring device (1820), (the processing elements of (102), and the positioning element /GPS device) including: a housing (Figure 25A / the housing of the device); a removable rangefinder element for determining a distance or relative position to a point of interest (POI) (Paragraph [0206] / note the device and every element of the device are removable from the utility locator), and providing rangefinder output data corresponding to the determined distance or relative position to the POI (Paragraph [0206]); a magnetic field dipole sonde (for example one or all of (1824), (1826),(1830) or  any one of the dipoles found in the other devices as for example explain in paragraphs [0016],[0032]) including: an alternating current (AC) signal generator including an output for providing an output AC current signal at one or more predetermined frequencies; and a magnetic field dipole antenna operatively coupled to the AC signal generator output to receive the output AC current signal and radiate a corresponding magnetic field dipole signal for sensing by the utility locator device (Paragraphs [0212], [0239] / note the locator must be detecting the magnetic field dipole signal of the 
As to Claim 2,
Olsson discloses the magnetic field sources include the magnetic field dipole sonde (Paragraph [0239]).
As to Claim 3,
Olsson discloses wherein the magnetic field sources include a buried utility (Abstract), (Paragraph [0004]).
As to Claim 4,
Olsson discloses wherein the magnetic field sources include a marker device (Paragraphs [0003], [0006]).
As to Claim 5,
Olsson discloses the rangefinder is a laser rangefinder (Paragraph [0088]).

Olsson discloses wherein the rangefinder is an acoustic rangefinder (Paragraph [0208] / note sonic).
As to Claim 8,
Olsson discloses wherein the positioning element is a satellite positioning system receiver (Paragraph [0099] / note GPS).
As to Claim 9,
Olsson discloses wherein the satellite positioning system receiver comprises a real-time kinematic (RTK) system receiver including a reference station for providing real-time correction data (Paragraph [0227]).
As to Claim 10,
Olsson discloses the satellite positioning system receiver is a GPS system receiver (Paragraphs [0099],[0227]).
As to Claim 13,
Olsson discloses wherein the positioning element is a terrestrial positioning system receiver (Paragraph [0207] / note for example fixed dipole transmitters at fixed locations).
As to Claim 15,
Olsson discloses wherein the positioning element comprises an inertial navigation sensor (Paragraph [0207]).
As to Claim 17,
Olsson discloses wherein the output AC current signal is a CW signal (Paragraph [0212] / note the 1Hz to 10Khz signal).
As to Claim 20,

As to Claim 21,
Olsson discloses wherein the positioning element is integrated with the utility locator device (Paragraph [0241]), (Figure 25B / note for example when attached, the rangefinder is attached to the locator the positioning element and locator are integrated).
As to Claim 22,
Olsson discloses wherein the positioning element is separate from the utility locator device (Figure 25C / note for example that when the rangefinder is not attached to the locator the positioning element is separate from the locator).
As to Claim 23,
Olsson discloses wherein the magnetic field dipole sonde is incorporated in the rangefinder element (Paragraph [0239] / note dipole coils).
As to Claim 24,
Olsson discloses wherein the magnetic field dipole sonde is separated from the rangefinder element (Paragraphs [0016],[0032] / note the dipole can be any one of the dipoles found in the devices other than the rangefinder).
As to Claim 25,
Olsson discloses comprising a user input element (Figures 25A and 27 / note the control buttons, keyboard, and audio UI).
As to Claim 26,

As to Claim 27,
Olsson discloses wherein the user input element includes pushbutton for inputting data from a user (Figures 25A and 27 / note the control buttons, keyboard).
As to Claim 28,
Olsson discloses a radio transceiver module for communicating data to one or more remote system devices (Paragraphs [0206],[0241]).
As to Claim 29,
Olsson discloses wherein the radio transceiver module is a Bluetooth or WiFi transceiver module (Paragraphs [0206],[0241]).
As to Claim 30,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]),  the locator output data is generated at least in part using a lookup table including approximate signal origin location data associated with the magnetic field dipole sonde (Paragraphs [0206], [0207], [0212] / note the data determined from and therefore associated with the dipoles that is stored can reasonably be considered the lookup table as a lookup table is merely stored data related to a specific feature).
As to Claim 31,
Olsson discloses wherein the one or more magnetic field sources includes the magnetic field dipole sonde (Paragraph [0239]), and the locator output data is generated at least in part using an approximate signal location estimate (Paragraphs [0206], [0207], [0212] / note the data 
As to Claim 32,
Olsson discloses wherein the one or more magnetic field sources include a buried utility and the magnetic field dipole sonde (Paragraphs [0003], [0006],[0212],[0227],[0239], and magnetic fields from the buried utility and the magnetic field dipole sonde are simultaneously processed to provide the locator output data, wherein the locator output data includes information associated with a relative position of the utility and information associated with a relative position of the sonde ((Paragraphs [0003], [0006], [0212],[0227],[0239] / note that it is a property of the system that the locator, when exposed to magnetic fields generated by both the utility and sonde, will simultaneously detect and thus process the detection of both elements).
(Note: Claim 1 recites two alternatives on lines 2-6, one that requires locator output data and another that does not (it requires the sorting of the determined relative position.  Although the prior art discloses the above claim feature, note that the prior art further discloses the claim feature when it meets the requirement that does not require the locate data because the above claim 32 features directed towards the locate data would be part of the optional “or” portion of claim 1 that is not required to be disclosed by the prior art.)
As to Claim 33,
Olsson discloses wherein the rangefinder element comprises an optical ground tracking element  (Paragraphs [0088], [0212]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson2) (US 8,203,343).
As to Claim 7,

Olsson2 discloses wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder and that it is known to use a laser or radar range finding system in the art (Column 14, Lines 36-39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include wherein the rangefinder is a radar rangefinder or a LIDAR rangefinder as taught by Olsson2 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a rangefinder that allows for detection over a long range.
Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson3) (US 2015/0077120).
As to Claims 11, 12, 16,
Olsson does not disclose wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the satellite positioning system receiver is a Galileo system receiver, wherein the positioning element includes one or more gyroscopic sensors.
Olsson3 discloses wherein the satellite positioning system receiver is a GLONASS system receiver, wherein the satellite positioning system receiver is a Galileo system receiver, wherein the positioning element includes one or more gyroscopic sensors and that it is known to use the above as alternatives to GPS (Paragraph [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include the satellite positioning system receiver is a GLONASS .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson4) (US 2014/0312903).
As to Claim 14,
Olsson does not disclose wherein the positioning element is a cellular phone system receiver or transceiver.
Olsson4 discloses wherein the positioning element is a cellular phone system receiver or transceiver and that it is known to use the above as alternatives to GPS  (Paragraph [0267]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include wherein the positioning element is a cellular phone system receiver or transceiver as taught by Olsson4 in order to advantageously utilize an art recognized equivalent device (MPEP 2144.06) and in order to advantageously utilize a an effective positioning system that allows for effective positioning detection and allows a user to determine and utilize the least expensive positioning system that meets the requirements of the user device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson5) (US 2015/0123664).
As to Claim 18,

Olsson5 discloses wherein the output AC current signal is a data modulated signal (Paragraph [0076]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to include wherein the output AC current signal is a data modulated signal as taught by Olsson5 in order to advantageously be able to perform both locate operations and marker device operations simultaneously and combine and store the results for display, retransmission, downloading, and other post processing operations or related function (Paragraph [0076]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson6) (US 2016/0187522)).
As to Claim 19,
Olsson discloses wherein the one or more magnetic field antennas include an antenna array (106),(110),(112) and the locator processing element is configured to determine the relative position locator output data by processing outputs from the antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors (Paragraphs [0103], [0256])
Olsson does not disclose the antenna array includes a dodecahedral antenna array and therefore does not disclose wherein the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Olsson to including using a dodecahedral antenna array as the antenna array to therefore disclose the one or more magnetic field antennas include a dodecahedral antenna array and the locator processing element is configured to determine the relative position locator output data by processing outputs from the dodecahedral antenna array to determine gradient tensors and generating the output data based at least in part on the determined gradient tensors given the above disclosure and teaching of Olsson6 in order to advantageously be able to locate the sonde or magnetic field source regardless of orientation or position (Paragraph [0097]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (Olsson) (US 2012/0242341) in view of Olsson et al. (Olsson7) (US 2014/0313321).
As to Claim 34,
Olsson does not disclose a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory.
Olsson7 discloses a camera element for capturing an image or video of the POI, wherein the image or video is stored in the non-transitory memory (Paragraphs [0130], [0131],[0133] / note the images are stored and thus must be stored in non-transitory memory).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 13, 17-20, and 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13, 17-20, and 25-34 of copending Application No. 16/241864 (‘864) in view of Olsson et al. (Olsson) (US 2012/0242341). 
As to Claim 1,
‘864 discloses all of the claim features using the same claim language as seen in Claim 1, except that ‘864 does not disclose that the rangefinder is removable.
Olsson discloses the rangefinder is removeable (Paragraph [0204]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify ‘864 to include a removeable rangefinder in order to advantageously be able to use the rangefinder to be angled and used at angle and distance from the locator to allow for a more easy identification of the distance to objects, and to be able to easily replace the 
As to Claims 2, 3, 4, 5, 6, 8, 9, 13, 17-20, and 25-34,
‘864 discloses all of the above claim features using the same or similar claim language in claims 2-5, 8, 9, 13, 17-20, and 25-34.
This is a provisional nonstatutory double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858